Case 2:18-cv-10472-VAP-PLA Document 12 Filed 01/30/19 Page1of3 Page ID #:36

POS-0i0

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Wame, State Bar number, and adare: FOR COURT USE ONLY
Joseph R. Manning, Jr SBN #22338] Michael J Manning § SBN 286879

L-MANNING LAW APC
4667 MacArthur Blvd, Ste 150
Newport Beach. CA 92660

TELEPHONE NO.: 949-200-8755 FAX NO. (Optional): 265.843.8308
E-MAIL ADORESS (Optionai):

ATTORNEY FOR (Name): Plaintiff Carmen John Perri an individual

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
STREET ADDRESS: 359 W Ist St

MAILING ADDRESS.

CIFY AND ZIPCODE: Los Angeles. CA 90012
BRANCH NAME: Western Division

same

 

PLAINTIFF/PETITIONER; ©armen John Perri . an individual CASENUMBER) of 19 Me
. 2:18 ev 10472 PY L Ys

DEFENDANT/RESPONDENT:

Pho Ever Bistro a business cf unknown form et al

 

 

Ret. No. or File No.

PROOF OF SERVICE OF SUMMONS

 

 

 

(Separate proof of service is required for each party served.)

1. Atthe time of service | was at least 18 years of age and not a party to this action.
2. | served copies of:

a.

~p ao ge

NUSUH

¥

summons
complaint

Alternative Dispute Resolution (ADR) package

Civil Case Cover Sheet (served in complex cases only)
cross-complaint

Certification and Notice of Interested Parties. Notice of Inspection. Notice of Assignment. Notice to
other (specify documents): parties of Court Directed ADR Program, Standing Order

. Party served (specify name of party as shown on documents served):

Ronald P Dudash and Mim C Dudash and Successors as Trustees of the Dudash Family Trust

b. CI Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and nat a person

under item Sb on whom substituted service was made} (specify name and relationship to the party named in item 3a):

4. Address whére the party was served:
2228 Rosecrans Ave . Gardena CA 90249

5. | served the party (check proper box)

a LJ

by personal service. | personally delivered the docurnents listed in item 2 to the party or person authorized to

   
 

 

; receive service of process for the party (1} on (date): (2) at (time):
b. by substituted service. On (date): 1/18/2019 at (fime): 1-40 PM —_‘E left the documenis listed in item 2 with or

in the presence of (name and tile or relationship to person indicated in item 3):

Jack Liu - Manager of Pho Ever Bistro authorized to accept - I informed him of the general nature of the documents

(1} {business} a person at least 18 years of age apparentiy in charge at the office or usual place of business
of the person to be served. | informed him or her of the general nature of the papers.

(2) [__] (home) a competent member of the household (at least 18 years of age) at the dwelling house or usuai
place of abode of the party. | informed him or her of the general nature of the papers.

(3) C] (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office Box. | informed
him or her of the general nature of the papers.

(4) i thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
at the place where the copies were left (Cade Gre Proc., § 415.20). | mailed the documents on
(date): }- 19-4 Q from crllowshe tO (fpr a declaration of mailing is attached.

(5) [1] | attach a declaration of diligence $ clions taken first to attempt personal service.

Page if 2
Form Adopled for Mandatory Use PROOF OF SERVICE OF SUMMONS Code of Civil Procedure, § 417.10

Judiclal Council of California
POS-046 (Rev. January 1, 2007}
Case 2:18-cv-10472-VAP-PLA Document 12 Filed 01/30/19 Page 2 of3 Page ID #:37

PLAINTIFF/PETITIONER: Carmen John Perri. an individual CASENUMBER aa, io f ‘,
| Pho Ever Bistro a business of unknown f ; 2:18 cv 10472 VAG PLAX)
DEFENDANT/RESPONDENT: Pho Ever Bistro a business of un nown form eta

 

 

 

 

5. c. [_] by mail and acknowledgment of receipt of service. | maited the documents listed in item 2 to the party, to the
address shown in item 4, by first-class mail, postage prepaid,
{1} on (date): (2) from (city):

{3) CL] with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)

(4) [[_] to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

d. [7] by other means (specify means of service and authorizing code section):

[7] Additional page describing service is attached.

6. The "Notice to the Person Served" (on the summons) was completed as follows:
a. [__] as an individuat defendant.
as the person sued under the fictitious name of (specify):

as occupant.
On behalf of (specify): Ronald P Dudash and Mim C Dudash and Successors as Trustees of the Dudash Family Trust

ao ¢

NOU

under the following Code of Civil Procedure section:

[J 416.10 (corporation) ([} 415.95 (business organization, form unknown)
[—] 416.20 {defunct corporation) ([} 416.60 (minor)
[J 416.30 (joint stock company/association) [J 416.70 (ward or conservatee)
[J 416.40 (association or partnership) [J 418.90 (authorized person)
(J 416.50 (public entity) L] 415.46 (occupant)
other:

7. Person who served papers
a. Name: Adriana M Achucarro
Address: 2390 E Orangewood Ave #530, Anaheim. CA 92806
Telephone number. 949-305-9108
The fee for service was: $ 69.00
fam:
(4) | not a registered California process server.
(2) (~] exempt from registration under Business and Professions Code section 22350(b).
(3) L¥_] 4 registered California process server:
(i) [J] owner [_] employee independent contractor.
(ii) Registration No.: 2898
(ii} County: Orange

g@aog

 

 

 

 

8. t declare under penaity of perjury under the laws of the State of California that the foregoing is true and correct.

or
9. [__] lama California sheriff or marshal and | certify that the foregoing is true anf correct.

Date: 1/22/2019
Y
Adriana M Achucarro >

(NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL) / (SIGNATURE }

 

Page 2of 2

POS-010 (Rev. January 1, 2007} PROOF OF SERVICE OF SUMMONS
 

 

Case.2:18-cv-10472-VAP-PLA. Document12 Filed 01/30/19 Page 3 of 3. Page ID #:38
UNITED STATES DISTRICT COURT CENTRAL DISTRCIT OF CALIFORNIA

WESTERN DIVISION

CARMEN JOHN PERRI, an individual et al

PLAINTIFF (5S) CASE NUMBER
Vs 2:18 CV 10472
Pho Ever Bistro a business of unknown form DECLARATION OF DUE DILIGENCE

et al

DEFENDANT (S$)

 

I served Summons in a Civil Action , Complaint, Civil Cover Sheet, Certification and Notice of Interested
Parties, Notice of Inspection, Notice of Assignment, Notice to Parties of Court Directed ADR Program, Standing
Order

SUBSTITUTE SERVICE PERSUANT TO C.C.P. 415.20 (a} (bb) Ronald P Dudash and Mim C Dudash and Successors as
Trustees of the Dudash Family Trust

By leaving with a person at least 18 years of age: Jack Liu - Manager of Pho Ever Bistro authorized to accept - |
informed him of the general nature of the documents

Date: 1/18/2019 Time:1:40 PM
1-Address and City where served: 7228 Rosecrans Ave, Gardena CA 90249

2- Residence address where service was also attempted: 16355 Mt Nimbus St ., Fountain Valley CA 92708

On 1/19/2019 mailed a copy from Rancho Santa Margarita CA to the above address by first class mail postage fully
prepaid. The substitute service was made only after making the following attempts to serve the defendant {s)
personally.

 

CERTIFICATE OF REASONABLE DILIGENCE

 

ON THE FOLLOWING DATE AND TIMES, I FIRST ATTEMPTED TO MAKE A PERSONAL SERVICE BUT WAS UNABLE FOR THE REASONS
AS SHOWWS:

6

1/4/2019 10:30 AM No answer/ white front gate lecked / cameras on premises ( residence)

1/15/2019 6:18 PM Ho answer/ { residence}

1/18/2019 1:40PM Documents left with: Jack Liu - Manager of Pho Ever Bistro authorized to accept - | informed him of the general

nature of the documents ( business)

1/18/2019 2:30 PM I left documents ( as courtesy) in the mail drop located at garage door on
Defendants residence address ( residence)

1/19/2019 documents were mailed.( to business and residence)
Executed on 1/22/2019 at ANAHEIM, CA I
/ a

SIGNATURE
Adriana M Achucarro/ R.T.O.T. I
Psc# 2898 / Orange COUNTY
2390 E ORANGEWOOD AVE #530. ANAHEIM, CA 92806
(949) 305-9108

 

 
